Citation Nr: 0002873	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-06 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death, to include service connection due to 
herbicide exposure in the Republic of Vietnam.

2.  Entitlement to basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1958 to May 1985, 
including service in the Republic of Vietnam (RVN).  As a 
result of such service in the RVN, the veteran received the 
following decorations: Republic of Vietnam Campaign Medal; 
Vietnam Service Medal; Vietnamese Cross of Gallantry; Purple 
Heart; and Army Achievement Medal.  The appellant is the 
widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim of entitlement to service connection 
for the cause of the veteran's death has been developed.

2.  The veteran died on August [redacted], 1989.  The immediate 
cause of death as indicated on the State of Tennessee death 
certificate was respiratory failure due to (or as a 
consequence of) lung cancer.

3.  The specific type of carcinoma that contributed to the 
veteran's death was squamous cell carcinoma, which originated 
in the veteran's lungs.

4.  The squamous cell carcinoma that originated in the 
veteran's lungs was presumptively the product of in-service 
exposure to Agent Orange.

5.  The veteran was honorably discharged from active duty, he 
died as a result of a service-connected disability, and his 
death was the result of active military service on or after 
April 21, 1898.


CONCLUSIONS OF LAW

1.  A disability presumptively incurred in-service 
contributed substantially or materially to the cause of the 
veteran's death. 38 U.S.C.A. §§ 1116, 1310 (West 1991); 
38 C.F.R. §§ 3.312, 3.307, 3.309(e) (1999).

2.  Entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, is established.  38 U.S.C.A. § 3500 et. 
seq. (West 1991); 38 C.F.R. § 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for the cause of the 
veteran's death based on in-service exposure to herbicides 
while on active duty in the Republic of Vietnam

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  
She has not alleged that any records of probative value that 
may be obtained, and which have not been sought by VA or 
already associated with the veteran's claims folder, are 
available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist her, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

Service connection may be established for the cause of a 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (1999).

VA regulations provide that, if a veteran who served in the 
RVN was exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(1999).  

In addition, where a veteran served on active duty in the RVN 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 and sustains (or has died from) a disease listed 
at 38 C.F.R. § 3.309(e), he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (1999).  In the 
present case, while the record is not clear regarding the 
veteran's exact dates of service in the RVN, his service 
medical records indicate that he was treated for head, elbow 
and calf wounds sustained on May 13, 1966 during a search and 
destroy mission at Michelin Plantation, RVN.  There being no 
affirmative evidence of non-exposure in this case, the 
presumption of the veteran's exposure to Agent Orange while 
serving in the RVN remains intact.  

The appellant claims that the veteran's death from 
respiratory failure due to lung cancer was caused by his 
exposure to Agent Orange while serving in the RVN.  To 
qualify for presumptive service connection, respiratory 
cancers (including those of the lung) must become manifest to 
a degree of ten percent or more within 30 years after the 
last date on which the veteran was exposed (or presumptively 
exposed) to herbicides during active service in the RVN.  
38 C.F.R. § 3.307(a)(6)(ii) (1999).  The veteran's medical 
records indicate that he was first diagnosed with squamous 
cell carcinoma of the left lung in September 1988.  Using the 
May 13, 1966 RVN injury date as a starting point, the Board 
finds that the diagnosis of the veteran's squamous cell 
carcinoma occurred well within the 30 year time limit imposed 
by the regulations.

The major issue in this case is whether the veteran's lung 
cancer originated in that organ or if it metastasized from 
another primary site which does not qualify for presumptive 
service connection under 38 C.F.R. § 3.309(e).  The United 
States Court of Veterans Appeals has held that service 
connection cannot be presumed under 38 C.F.R. §§ 3.307(d) and 
3.309(e) where the carcinoma in an otherwise qualifying 
respiratory organ is metastatic and not primary.  Darby v. 
Brown, 10 Vet. App. 243 (1997).

In denying the appellant's claim, the RO found as follows in 
its rating decision:  "The overriding factor here is that 
the medical evidence shows the cause of death was lung cancer 
which originated in the colon and traveled to the lung."  
However, the medical evidence indicates that the veteran 
actually incurred two types of cancer in his lungs.  The VA 
Medical Center (VAMC) discharge summary covering the periods 
between July 31, 1989 and August 5, 1989 (the veteran's date 
of death) lists, inter alia, the following diagnoses: "(1) 
[s]quamous cell carcinoma of the left lung, diagnosed in 
1988; and (2) adenocarcinoma of the colon, status, post, 
surgical resection, with metastases to the lungs."  Thus the 
RO's assumption that the veteran's cause of death was due to 
the metastatic adenocarcinoma originating in his colon must 
come under scrutiny.  

The Board finds that the information contained in the death 
certificate is highly probative of the veteran's actual cause 
of death.  Next to the "lung cancer" entry as an underlying 
cause of the veteran's death, the death certificate indicates 
the approximate interval between its onset and death as "11 
months from diagnosis."  The summary section of the 
aforementioned VAMC discharge summary states in relevant part 
as follows: "...[the veteran] was found to have metastatic 
adeno[carcinoma] of the lung diagnosed on 12/7/88 by [fine-
needle aspiration].  This was preceded by bronchoscopy in 
9/88 which revealed squamous cell [carcinoma] of the left 
lung."  Subtracting 11 months from the veteran's date of 
death in August 1989 yields a date of September 1988, the 
time at which the veteran was diagnosed with primary site 
squamous cell carcinoma of the left lung.  Further, the Board 
notes that the death certificate notation made by Dr. Jordan 
(a VAMC physician) indicating the underlying cause of death 
as "lung cancer" and not as "metastatic lung cancer" also 
supports this finding.  Therefore, the Board finds that the 
veteran's cause of death was from primary cite squamous cell 
carcinoma of the left lung, which was presumptively caused by 
the veteran's exposure to herbicides while serving on active 
duty in the RVN. 


II.  Entitlement to basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code.  

Under Chapter 35 of Title 38 of the United States Code, the 
child, spouse or surviving spouse of a veteran will have 
basic eligibility for dependents' educational assistance if 
the veteran: (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability.  The service-connected 
disability or death must have been the result of active 
military, naval, or air service on or after April 21, 1898.  
38 C.F.R. § 3.807 (1999); see also 38 U.S.C.A. § 3501 (West 
1991).  The record indicates that the veteran was honorably 
discharged from service on May 31, 1983 and, as found in the 
previous section of this decision, he died as a result of a 
service-connected disability, which was incurred during 
active military service after April 21, 1898.  The Board 
therefore finds that basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code, is established. 


ORDER

Service connection for the cause of the veteran's death, due 
to exposure to herbicides in the Republic of Vietnam, is 
granted.  Entitlement to basic eligibility for dependents' 
educational assistance under Chapter 35, Title 38, United 
States Code, is established. 




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

